SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of September 2014 Commission File Number 001-32640 DHT HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Clarendon House 2 Church Street, Hamilton HM 11 Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form20-F þ Form40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): The press release issued by DHT Holdings, Inc. (the “Company”) on September 9, 2014, announcing that the Company has entered into a Share Purchase Agreement with the shareholders of Samco Shipholding Pte. Ltd., a private company limited by shares under the laws of the Republic of Singapore, is attached hereto as Exhibit 99.1 and is incorporated herein by reference. EXHIBIT LIST Exhibit Description Press Release dated September 9, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DHT Holdings, Inc. (Registrant) Date: September 9, 2014 By: /s/ Eirik Ubøe Name: Eirik Ubøe Title: Chief Financial Officer
